DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-20 are pending. Amendments have overcome the objection to claim 1, and all rejections under 35 USC 112(b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7-9, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osten (WO2014056034A1) in view of Makinen (US20050217422). Osten was cited in the IDS dated March 16, 2018.
Regarding claim 1, Osten discloses a process for reducing arsenic content in an arsenic-bearing sulfidic gold concentrate (gold containing material rich in arsenopyrite) [0012], [0015]. Osten discloses subjecting an aqueous slurry of the gold concentrate to                         
                            50
                            °
                        
                    C to                         
                            100
                            °
                        
                    C, to form a conditioned product [0012], [0017], [0043]. Osten does not identify the conditioning step as an arsenic re-dissolution step to form a re-dissolved slurry; however, Osten does indicate that after the conditioning step gold remains in a slurry concentrate while arsenic is present in the liquid filtrate [0034], [0037]. Given the processing parameters disclosed by Osten [0012], [0017], [0043] and the result of the conditioning step disclosed by Osten [0019], [0034], [0037] the conditioning step disclosed by Osten would be expected to meet the claimed arsenic re-dissolution step. Osten discloses subjecting the conditioned product slurry to a first solid/liquid separation and wash step, wherein the first solid/liquid separation and wash step comprises at least one technique for facilitating the separation of a slurry into solids and a solution, and washing the resultant solids, to form a first washed slurry/solid (solid intermediate concentrate) and at least one first acid-containing solution (acidic filtrate) [0012], [0015], [0020], (step 4 [0043]). 
Osten discloses that the solid intermediate concentrate is processed to remover the gold (step 8 [0043]), [0049]), but Osten broadly suggests further processing and 
Makinen teaches a process for refining concentrates containing precious metals [0001], specifically identifying gold as a precious metal [0002]. Makinen teaches that in separating lower value metals such as Cu and Ni from precious metals, a leach is used to dissolve Cu and Ni in solution while precious metals remain in the leach residue, and that treatment with SO2 and sulfuric acid increase the content of precious metal in the leach residue [0015].
Both Osten and Makinen teach recovering precious metals from concentrates through hydrometallurgical processes.
It would have been obvious to one of ordinary skill in the art to treat the solid intermediate concentrate formed in the process disclosed by Osten with SO2 and sulfuric acid. Osten teaches that the solid intermediate concentrate is further treated to recover gold, and Makinen teaches that treating concentrates with SO2 and sulfuric acid increases the amount of precious metal remaining in a leach residue. The present disclosure indicates that the reductive leach step involves reacting the solid/liquid slurry with sulfuric acid and SO2 (paragraph [0041] of the present disclosure); therefore, Makinen’s teaching of treating the concentrate with SO2 and sulfuric acid meets the claimed reductive leaching step.
Makinen does not specify how the precious metals are recovered from the leach residue; however, some separation of the leach residue and the leaching solution must take place in order to recover the precious metals as taught by Makinen (claim 10, [0015]). As some solid/liquid separation process is necessary following the reductive 
Osten in view of Makinen does not disclose an amount of As remaining in the concentrate resulting from the recovery process; however, given that the process of Osten in view of Makinen meets the operating parameters of the claimed process steps to reduce the amount of arsenic in the concentrate, and Osten discloses an objective to recover gold from concentrates including arsenopyrite [0001], [0004], the second washed slurry/solid resulting from the process of Osten in view of Makinen would be expected to contain an amount of commensurate with the process of the present disclosure. Further, a concentrate of 0.5% by mass or less of arsenic would be an obvious objective of the process disclosed by Osten which discloses recovering gold from arsenic-containing concentrates [0001], [0004].
Regarding claims 6 and 13, Osten discloses that the first solid/liquid separation and wash step comprises both filtration and thickening [0020], [0043]. In applying the techniques Osten discloses for the first solid/liquid separation and wash to the leaching residue disclosed by Osten in view of Makinen, it would have been obvious to one of ordinary skill in the art to apply  the techniques Osten applies to one solid/liquid separation and wash process to a subsequent separation/wash process.
2 treatment also comprises reaction with sulfuric acid [0015]. In applying the SO2 treatment disclosed by Makinen, it therefore would have also been obvious to incorporate the sulfuric acid reaction which Makinen teaches as a component of the same treatment.
Regarding claim 16, Osten discloses the refractory ore is subjected to a regrinding step (grinding to reduce particle size) prior to pressure oxidation [0014], [0045].

Claims 2-5, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osten (WO2014056034A1) in view of Makinen (US20050217422) as applied to claim 1 above, and further in view of Thomas (CA2016640A1). Thomas was cited in the IDS dated March 16, 2018.
Regarding claims 2 and 3, Osten discloses that the autoclave feed is acidic, but Osten does not disclose an acidulation step prior to the pressure oxidation step.
Thomas teaches a process for the recovery of gold from refractory ores through an improved pressure oxidation process (page 1 lines 3-5). Thomas teaches subjecting the concentrate to an acidulation step wherein prior to the pressure oxidation step sulfuric acid is added to the aqueous ore slurry (page 6 lines 14-16) Thomas teaches that the acidulation improves the pressure oxidation by substantially reducing the amount of CO2 that is generated and must be removed during the pressure oxidation step which result from residual carbonates (page 6 lines 14-19).
Both Osten and Thomas teach refining gold containing refractory ores with a pressure oxidation step.
2 gas that must be removed in the pressure oxidation step which result from residual carbonates.
Regarding claims 4 and 5, Osten discloses pressure oxidation at 200-230°C for about 30 minutes to about 2 hours (120 minutes) at an autoclave pressure of 350-400 psia (335.3 to 385.3 psig) [0016]. The claimed numerical ranges for time and temperatures of both claims 4 and 5 lie within or overlap the time and temperature disclosed by Osten. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Osten discloses that oxygen is used in the pressure oxidation step [0016], but Osten is silent on the oxygen concentration in the pressure oxidation gas.
Thomas teaches that in the pressure oxidation step to refine the gold slurry concentrate, the oxygen has a partial pressure of at least 25 psia (page 9 lines 7-10).
In practicing the process disclosed by Osten in view of Makinen and Thomas it would have been necessary to use some concentration of oxygen in the pressure oxidation step. It would have been obvious for one of ordinary skill in the art to look to the art to select a concentration of oxygen, and in looking to the art it would have been obvious for one of ordinary skill in the art to select a concentration (partial pressure) of oxygen which Thomas teaches as appropriate for accomplishing the pressure oxidation step. The numerical values of the claimed range for partial pressure of oxygen overlap (claim 4) or lie within (claim 5) the numerical value of at least 25 psia disclosed by 
Regarding claims 8 and 15, Osten discloses recycling the liquid portion that forms following the conditioning, which is separated in the first solid/liquid separation step, to the pressure oxidation step [0037]. As Makinen teaches that the treatment with SO2 also includes sulfuric acid [0015], and Osten discloses recycling acid containing solution to the pressure oxidation step [0037], it would have been obvious to one of ordinary skill in the art to recycle solution from the solid/liquid separation treatment following the SO2 of Osten in view of Makinen to the pressure oxidation step.


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osten (WO2014056034A1) in view of Makinen (US20050217422) as applied to claims 1, 6, and 13 above, and further in view of Goel (US20140262814).
Regarding both claims 7 and 14 Osten discloses that the separations comprise filtering and thickening and wash steps [0020], [0043], [0048], but Osten does not disclose that the separation process additionally comprises a countercurrent decantation wash step.
Goel teaches a system for metal recovery [0001]. Goel teaches that solid/liquid separation follows a precipitation step [0036]. Goel teaches that following the precipitation step the resulting mixture is subjected to any number of solid/liquid separation steps specifically including filtration, countercurrent decantation, thickening, 
Both Osten and Goel teach metal recovery processes comprising a solid/liquid separation.
It would have been obvious to one of ordinary skill in the art to add a countercurrent decantation step to the solid/liquid separation disclosed by Osten relied upon to meet both claims 6 and 13. Goel teaches that countercurrent decantation is known to one of ordinary skill in the art of metal recovery and would be used in combination with other solid/liquid separation techniques if appropriate given factors such as the process material balance, environmental regulations, residue composition, and/or economic considerations.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osten (WO2014056034A1) in view of Makinen (US20050217422) as applied to claim 1 above, and further in view of Kim (Kim, D. J.; Pitchimani, R.; Snow, D. E.; Hope-Weeks, L. “A Simple Method for the Removal of Thiols on Gold Surfaces Using an NH4OH–H2O2 –H2O Solution” J. Scanning 2008, 30, 118– 122).
Regarding claims 17-18, Osten in view of Makinen does not disclose surface cleaning the concentrate.
Kim teaches recovering a gold surface through an oxidizing treatment (page 118 right column, page 119 Gold Substrate and Self-Assembled Monolayer Preparations 3) is effective for cleaning gold surfaces (page 118 right column).
To some extent both Osten and Kim both teach recovering gold through some oxidation step.
In order to further refine the gold concentrate produced in the method disclosed by Osten in view of Makinen it would have been obvious to one of ordinary skill in the art to clean the surface of the concentrate with an oxidant comprising hydrogen peroxide or ozone both of which Kim teaches as effective for recovering gold surfaces.

Claims 19 and 20 and Lei (Lei, K. P. V.; Carnahan, T. G.  “Silver-catalyzed oxidative leaching of an arsenical copper sulfide concentrate” Bur. Mines Rep. Invest., 9122 (1987)).
Regarding both claims 19 and 20, Osten suggests further processing and purifying the gold through extraction with a lixiviation leaching treatment (direct cyanidation [0049]), but Osten in view of Makinen does not disclose subjecting the concentrate following the SO2 treatment to a lixiviation treatment. 
Lei teaches a process for separating arsenic from ore (page 3 leaching section to page 5 arsenic recovery section). Lei teaches specifically enacting arsenic recovery through treatment with SO2 (page 10 arsenic recovery section). Lei teaches that precious metals comprising both silver and gold are recovered through leaching with a sodium cyanide (NaCN) solution (page 12 precious metal recovery section).
2 and purification of precious metals.
It would have been obvious to one of ordinary skill in the art to subject the product of the process of Osten in view of Makinen to a lixiviation treatment with sodium cyanide. Lei teaches that sodium cyanide is useful for recovering precious metals both after separation of arsenic and treatment with SO2. Osten identifies the recovery of gold as the objective of the disclosed process [0012].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-18 of copending Application No. 15760998 in view of Osten (WO2014056034A1). Copending Application No. 15760998 claims a method for recovering silver from a silver-bearing material and does not claim recover reducing arsenic content in an arsenic-bearing sulfidic gold concentrate; however, the claimed manipulative processing of the gold concentrate of  of Copending Application No. 15760998.
Osten teaches that the pressure oxidation and solid/liquid separations may extract both gold from gold bearing concentrates and silver from silver-bearing ores [0019], [0025], [0034]; therefore, in view of Osten, a hydrometallurgical pressure oxidation process to refine gold in a gold-bearing concentrate would be obvious over the same hydrometallurgical pressure oxidation process to extract silver from a silver-bearing ore.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments of rejections of claims 10 and 11 over Osten (WO2014056034A1) in view of Makinen (US20050217422) and Abe (US 4572822) regarding the use which Abe teaches for SO2 are persuasive in overcoming rejections of claims 10 and 11 under 35 USC 103. As claim 12 depends on claim 10, such arguments are further persuasive in overcoming the rejection of claim 12 under 35 USC 103.
Applicant's arguments have been fully considered but they are not persuasive.
Throughout applicant’s remarks applicant argues that references do not disclose the formation of arsenic compounds that form in pressure oxidation/stability of arsenic compounds in pressure oxidation, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See 
Applicant remarks that most applications conventionally target the most stable solid arsenic compound to be formed during pressure oxidation, whereas applicant targets the least stable, Osten is concerned with recovery of gold from pyrite rich ore or concentrate, but it focuses on a pressure oxidation step to decompose the mineral matrix and precipitate basic ferric sulphate (Fe(OH)SO4) which then is conditioned, the chemistry of iron sulphate and arsenic. Applicant argues that there is no discussion in Osten at all to indicate that the objective is to reduce arsenic content in the solid, and certainly no discussion of the chemistry, behavior, or deportment of arsenic; one cannot, and one skilled in the art would not, automatically assume that arsenic-bearing compounds behave identically to basic iron sulfate (which is what is the "target" in Osten). These remarks and arguments are not persuasive in overcoming the rejection over Osten because Osten discloses that the pressure oxidation occurs in acidic conditions [0012], [0015-16], [0043], that the conditioning occurs under acidic conditions [0017], and the present disclosure indicates that acid destabilizes arsenic compounds [0020]; therefore, even though Osten does not identify arsenic compounds that form in the pressure oxidation step, such compounds would be destabilized to some extent in an acid condition which would cause arsenic dissolution, forming the arsenic containing liquor which Osten does disclose [0021].The manipulation of the instantly claimed 
Regarding arguments that there is no indication that the smelter feed of Makinen contains arsenic and that specific conditions (such as temperature, pressure, retention time, etc.) are provided at all, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP2145(IV). Osten’s disclosure of applying the process to arsenopyrite is relied upon for meeting the limitations of an arsenic bearing concentrate [0004], and the operational process parameters recited in claim 1. 
Further, Makinen’s silence on such parameter’s or arsenic content does not render the combination improper as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary 
Further as Makinen is relied upon to meet limitations directed to treating the solid that forms in the conditioning step formed by Osten, and Osten discloses that the liquid and not the solid following the conditioning step contains the arsenic [0021]; therefore, whether or not Makinen teaches recovery from arsenic is irrelevant to how Makinen is applied in the standing rejection.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See MPEP 2145(X)(A). Osten’s broad, general disclosure of further processing [0043], [0049] necessitates that one of ordinary skill in the art would look to known processes in order to specifically practice such further processing. Osten discloses that the gold recover following conditioning proceeds by “various known processes” [0043], and Makinen is a known process for precious metal recovery.
Regarding rejections over Osten in view of Makinen and further in view of Thomas (CA2016640A1), applicant argues that Thomas does not correctly disclose the chemical behavior and reactions of the arsenic. This argument is not persuasive because Thomas still teaches that prior acidulation improves pressure oxidation of 
Arguments regarding the rejections of claims 8 and 15 are not persuasive because the claims currently are not limited by the strength of the recycled acid or the results of recycling. A process which recycles to conserve material meets the limitations of both claims.
Arguments regarding the rejection of claims 17 and 18 are not persuasive because the claims are not limited to inorganic agents. The present application’s exclusive use of inorganic agents does not amount to a disavowal of organics.
 Arguments regarding the nonstatutory double patenting rejection over copending application 15760998 because the rejection is over application 15760998 in view of Osten, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP2145(IV). Osten’s disclosure of applying the process to arsenopyrite is relied upon for meeting the limitations of an arsenic bearing concentrate [0004], and the operational process parameters recited in claim 1. In addition to the pressure oxidation parameters, the arsenic re-dissolution step of the present application has the same operating parameters as the post pressure oxidation conditioning step of application 15760998, and following the conditioning the concentrate in 15760998 undergoes the same leaching and washing as the concentrate of the instant application. The differences 

Allowable Subject Matter
Claims 10-12 remain rejected only by way of the nonstatutory double patenting rejection over copending Application No. 15760998 in view of Osten (WO2014056034A1). As such the subject matter of claims 10-12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the nonstatutory double patenting rejection is overcome. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736